COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Bumgardner
Argued at Salem, Virginia


RONALD EUGENE CREWEY
                                       MEMORANDUM OPINION * BY
v.       Record No. 1288-97-3    CHIEF JUDGE JOHANNA L. FITZPATRICK
                                          DECEMBER 22, 1998
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                     A. Dow Owens, Judge Designate
             Robert M. Galumbeck (Michael E. Untiedt;
             Dudley, Galumbeck & Simmons, on brief), for
             appellant.

             H. Elizabeth Shaffer, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.




     Ronald Eugene Crewey (appellant) was convicted in a jury

trial of driving under the influence of alcohol in violation of

Code § 18.2-266.    The sole issue in this appeal is whether the

trial court erroneously admitted testimony regarding appellant's

taking of an alkasensor test.    For the following reasons, we

affirm the conviction.

                                  I.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Juares v. Commonwealth, 26 Va. App. 154, 156, 493

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
S.E.2d 677, 678 (1997).

     During trial, the Commonwealth introduced evidence that

appellant was offered and agreed to take an alkasensor test.

After Trooper Paul Lunsford (Lunsford) administered the test, he

called Trooper Eddie Whitt (Whitt) over to his car and showed him

the results.       Whitt testified that he saw the results of the

test, which formed a part of his basis for making the arrest. 1

Whitt did not state the actual results indicated on the

alkasensor device.        Appellant was subsequently arrested for

driving under the influence of alcohol in violation of Code
               2
§ 18.2-266.
     Code § 18.2-267, which governs the alkasensor test, provides

in part:
           A. Any person who is suspected of [driving
           while intoxicated] shall be entitled, if such
           equipment is available, to have his breath
           analyzed to determine the probable alcoholic
           content of his blood. . . .

           *          *        *      *       *      *      *

           D. Whenever the breath sample analysis
           indicates that alcohol is present in the
           person's blood, the officer may charge the
     1
      The following testimony occurred:

     Q.    Trooper Whitt, did Trooper Lunsford show you the
           results of the preliminary analysis?
     A.    Yes, he did.
     Q.    Did that form part of your basis for making this
           arrest?
     A.    Yes, it did.
     2
      Appellant was also arrested for speeding in violation of
Code § 46.2-870. At trial, he pled guilty to the speeding charge
and that conviction is not before us.



                                    - 2 -
           person with [driving while
           intoxicated]. . . .

           E. The results of the breath analysis shall
           not be admitted into evidence in any
           prosecution [for driving while intoxicated],
           the purpose of this section being to permit a
           preliminary analysis of the alcoholic content
           of the blood of a person suspected of having
           violated the provisions of § 18.2-266 or
           § 18.2-266.1.

           F. Police officers or members of any
           sheriff's department shall, upon stopping any
           person suspected of having violated the
           provisions of § 18.2-266 or § 18.2-266.1,
           advise the person of his rights under the
           provisions of this section.

Under this section, any person suspected of driving while

intoxicated is entitled to a breath analysis test, and the

officer must advise the suspect of his rights.   If the breath

analysis reveals that alcohol is present in the suspect's blood,

the police officer may arrest the suspect, but the results of the

analysis are not admissible at trial to prove guilt.

     In the instant case, the parties agree that the results of

the alkasensor test were not admissible to prove appellant's

guilt.   However, appellant argues that any reference to the

alkasensor test by the Commonwealth during the trial constituted

reversible error.   Applying this rationale, he contends that the

trial court erred in allowing into evidence testimony that he

took the alkasensor test and that Trooper Whitt saw the results.

We disagree.

     The purpose of Code § 18.2-267 is "to permit a preliminary

analysis of the alcoholic content of the blood of a person



                               - 3 -
suspected of [driving while intoxicated] and to authorize the

officer to charge an accused who tests positive, but to not allow

the test results to be admitted as evidence of guilt."       Stacy v.

Commonwealth, 22 Va. App. 417, 423, 470 S.E.2d 584, 587 (1996)

(internal quotations omitted).    "By providing an immediate

chemical test at the scene, the suspected driver and the

suspecting officer are provided an impartial arbitrator and

whether the suspicion of driving under the influence is well

grounded is made clear for the benefit of both."     Wohlford v.

Commonwealth, 3 Va. App. 467, 471, 351 S.E.2d 47, 49 (1986).

     Under the express terms of the statute, the Commonwealth is

required to offer the alkasensor test to the suspect if such

equipment is available.   Indeed, we recognized in Wohlford that

Code § 18.2-267(F) "clearly reflects a legislative policy that

law enforcement officers inform a suspect of his rights under

this section."   Id.   While Code § 18.2-267(D) explicitly

prohibits introduction of the results of an alkasensor test,

there is nothing in the statute that bars evidence that the

accused was offered and took the preliminary test.

     In the present case, the Commonwealth introduced evidence

that it had complied with the statutory requirements by offering

appellant the alkasensor test.    The fact that the alkasensor

indicated alcohol was in appellant's blood was only one of

the factors which formed the basis of appellant's arrest.

Trooper Whitt also observed appellant driving erratically in



                                 - 4 -
excess of 80 miles-per-hour in a 65 miles-per-hour zone.   After

the initial stop, Whitt observed appellant twice overlook his

driver's license as he searched through his wallet for it.   Whitt

also noticed several half empty liquor bottles in appellant's

car, and one of them had his name written on it.   Additionally,

appellant steadied himself by leaning against the car and he

smelled of alcohol.   Likewise, Trooper Lunsford testified that

appellant was flushed, was unsteady on his feet, and smelled of

alcohol.   The record is clear, however, that neither trooper

testified what the results of the alkasensor were.   Finding no

error, we affirm appellant's conviction.

                                                        Affirmed.




                               - 5 -